Citation Nr: 0331874	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  96-47 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of healed fractures of the right hip and femur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1983, with an additional three months of prior 
unverified service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claim for a disability rating in excess of 10 
percent for residuals of fractures of the right hip and 
femur.  In October 1996, the RO increased the rating for the 
right hip and femur disability to 20 percent.  The veteran 
has continued his appeal, and he is seeking a rating in 
excess of 20 percent for that disability.

The RO addressed the veteran's original claim for 
compensation for service-connected disabilities in an April 
1984 rating decision.  The RO granted service connection for 
healed fractures of the right hip and femur, and denied 
service connection for a low back disability.  In August 
1984, the veteran asked the RO to amend his disability rating 
to include problems with his right knee.  In October 1984, 
the RO wrote that the 10 percent rating assigned for healed 
fractures of the right hip and femur took into consideration 
slight knee and hip disability.

In January 1996, the veteran requested that his claim be 
reopened.  He reported that his service-connected 
disabilities had worsened.  In November 1996, he requested 
service connection for a back injury.  In January 2000, he 
requested service connection for disabilities of the right 
and left hips, right and left knees, and low back.  The Board 
notes that disabilities of the right hip and right knee have 
been addressed as part of the service-connected right hip and 
femur fracture residuals.  Those issues are being addressed 
through the increased rating claim that is currently before 
the Board on appeal.  In December 2002, the RO denied the 
veteran's request to reopen the claim of service connection 
for a back disorder, and denied the claims of service 
connection for degenerative joint disease of the left knee, 
torn ligaments of the right knee and degenerative joint 
disease of the left hip.  To date, the veteran has not filed 
an appeal pertaining to the December 2002 RO decision.  
Consequently, the issues listed in that decision are not 
before the Board on appeal at this time.  The issue currently 
before the Board is the claim for a rating in excess of 20 
percent for residuals of fractures of the right hip and 
femur, to include impairment of the right hip and right knee.


FINDING OF FACT

Residuals of healed fractures of the right hip and femur are 
currently manifested by arthritis and painful motion of the 
right thigh, with limitation of extension to -15 degrees, 
adduction to 0 degrees, and external rotation to 5 degrees; 
and arthritis and painful motion of the right knee, with 
limitation of flexion to 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for limitation of 
external rotation of the right thigh, as a residual of healed 
fractures of the right hip and femur, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5253 (2003).

2.  The criteria for a 10 percent rating for limitation of 
extension of the right thigh, as a residual of healed 
fractures of the right hip and femur, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5251, (2003).

3.  The criteria for a 10 percent rating for limitation of 
adduction of the right thigh, as a residual of healed 
fractures of the right hip and femur, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5253 (2003).

4.  The criteria for a 10 percent rating for osteoarthritis 
of the right knee, as a residual of healed fractures of the 
right hip and femur, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2003); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2003); 38 C.F.R. § 3.159(b) (2003).  

VA has met the duty to assist and notice requirements under 
the VCAA and its implementing regulations with respect to the 
veteran's claim for an increased rating for residuals of 
healed fractures of the right hip and femur, rated 20 percent 
disabling.  In this regard, VA provided the veteran and his 
representative with a July 1996 rating decision, an October 
1996 statement of the case (SOC), the February 1998 Board 
remand, and an April 2002 supplemental statement of the case 
(SSOC).  These documents together relate the law and 
regulations that govern the claim currently on appeal.  
Additionally, these documents list the evidence considered 
and the reasons for the determinations made regarding the 
claim.  Furthermore, the April 2002 SSOC informed the veteran 
of the provisions of the VCAA.

The Board observes that the RO has provided the veteran with 
ample notice and opportunity to submit evidence sufficient to 
support his claim for an increased rating.  In this respect, 
the RO mailed the veteran a letter in March 1998 in which 
they requested that he submit evidence from March 1996 
showing treatment for his service-connected residuals of 
healed fractures of the right hip and femur.  He was told to 
submit the evidence directly to the RO or if he preferred, 
the RO would assist him in obtaining the evidence if he would 
fill out an Authorization for Release of Information form.  
He was also informed of the time period for submitting such 
evidence.  The March 1996 VA letter was returned.  However, 
the RO took multiple steps to contact the veteran and they 
were able to reach him by phone in February 1999.  He was 
asked to submit medical treatment records from March 1996 to 
the present.  At that time, he stated that he had no 
treatment from a private physician since March 1996.  
Additionally, he was informed of the provisions of the 
February 1998 Board remand which stated that the VA would 
schedule the veteran for a VA examination and that they would 
assist him in obtaining treatment records.

In sum, the February 1999 report of contact shows that the 
veteran was notified of what evidence was necessary to 
substantiate his claim, and what portion of that evidence was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  As such, the RO has 
complied with its duty to assist the veteran as dictated by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The record also shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains his service 
medical records and records of VA medical examinations and 
treatment.  The RO arranged for the veteran to have an 
orthopedic examination in March 1999.  As instructed in the 
February 1998 Board remand, the RO attempted to obtain a copy 
of an August 1996 VA examination of the veteran; but the VA 
facility contacted responded that the report was not 
available.  Nonetheless, the Board finds that the 1999 
examination report and the other evidence associated with the 
claims file is sufficient to reach a decision on the 
veteran's claim on appeal.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of the claim for an increased rating for 
residuals of healed fractures of the right hip and femur 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Ratings for Residuals of Right Hip and Femur Fractures

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2003).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If there is a question 
as to which of two ratings to apply to the veteran's 
disability, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. 38 C.F.R. § 4.7 (2003).

VA regulations provide, and the United States Court of 
Appeals for Veterans Claims (Court) has emphasized, that the 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was involved in a motor vehicle accident during 
in service, in January 1983.  He sustained a right 
intertrochanteric fracture, and a displaced fracture of the 
proximal third of the right femur, as well as injuries to the 
head and right eye.  His right femur and hip were surgically 
repaired in an open reduction internal fixation that included 
placement of interfragmentary screws and an eighteen-hole 
metal plate.  After surgery, further evaluation of his right 
knee revealed laxity and a tear of the lateral-collateral 
ligament.  The veteran was given a brace for his knee. He 
underwent rehabilitation of his leg and knee.

On VA examination in March 1984, the veteran reported 
constant pain in his right leg.  He reported pain in the area 
of the healed fracture, and pain and instability of the right 
knee.  The examiner reported that the veteran's right thigh 
had a 16-inch surgical scar that was well healed, 
nonadherent, and asymptomatic.  The examiner noted that the 
veteran had a normal gait, and that he was able to walk on 
his heels and toes and to squat.  The examiner reported that 
the pain reported by the veteran was residual to the 
fractures treated by the surgery.  The examiner found that 
the right knee had post-traumatic arthritis and instability 
of the lateral-collateral ligament.

VA outpatient treatment notes from 1995 and 1996 reflect that 
the veteran reported ongoing pain in his right hip, thigh, 
and knee.  In July 1995, an examiner noted that the veteran 
walked with a mild limp on the right side.  The examiner 
noted tenderness to palpation of the right inguinal area and 
right knee.  X-rays showed degenerative changes of the right 
hip.  Different pain medications were tried, but the veteran 
reported that they did not help.

In March 1999, the RO referred the veteran for an examination 
by a private orthopedic surgeon.  The veteran reported having 
had chronic pain in his right hip, thigh, and knee since the 
accident in 1983.  He reported that pain medications 
prescribed for him had not helped, and that the only thing 
that relieved his pain was a hot water bath.  He reported 
that he did not use a cane, but that he occasionally wore an 
elastic knee brace on his right knee.  He reported that he 
was in constant pain whenever he was working.  He indicated 
that he worked as a millwright, and that he had worked six or 
seven months in the preceding year, with layoffs when work 
was not available.  The examiner noted that the veteran had a 
normal posture, and a gait that was slightly antalgic to the 
right.  The veteran was able to toe and heel walk without 
difficulty.  The examiner found that the veteran's legs were 
of equal length.  The scar on the right thigh was well 
healed.

The examiner observed that the veteran experienced pain on 
motion of the right hip at the extremes of flexion, internal 
rotation, and external rotation.  The examiner reported that 
normal ranges of motion of the hip were to 125 degrees of 
flexion, 30 degrees of extension, 45 degrees of abduction, 25 
degrees of adduction, 40 degrees of internal rotation, and 60 
degrees of external rotation.  Motion of the veteran's right 
hip was limited to 110 degrees of flexion, -15 degrees of 
extension, 30 degrees of abduction, 0 degrees of adduction, 
15 degrees of internal rotation, and 5 degrees of external 
rotation.  The examiner reported that normal ranges of motion 
of the knee were to 140 degrees of flexion and 0 degrees of 
extension.  The range of motion of the veteran's right knee 
was to 110 degrees of flexion, with pain on motion, and to 0 
degrees of extension.

X-rays showed a well healed comminuted fracture of the right 
femur, internally fixed with a long plate, with no evidence 
of infection or loosening.  There was minimal osteoarthritis 
of the right hip and right knee, with mild narrowing of the 
cartilage space in both joints.  The examiner diagnosed a 
healed comminuted fracture of the right femur, with no 
evidence of shortening, malunion, or nonunion.  He diagnosed 
limitation of motion and mild osteoarthritis of the right hip 
and right knee, with no evidence of knee instability.  The 
examiner commented:

It is my feeling the patient does have pain, I feel however 
there is some symptom magnification.  His leg pain can be 
explained by limitation of motion of his hip, bursitis over 
the retained metal.

The RO has evaluated the veteran's right hip and leg 
disabilities under Diagnostic Code 5255, for impairment of 
the femur.  The ratings assigned under that diagnostic code 
are based on loose motion or knee or hip disability with 
nonunion or malunion of the femur.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2003).  Physicians who have examined 
the veteran have not found malunion or nonunion of his right 
femur.  Examiners have found arthritis and limitation of 
motion of the right hip and knee.  The rating schedule 
provides diagnostic codes based on limitation of motion of 
those joints.  It appears that the diagnostic codes that 
address limitation of motion more closely match the actual 
manifestations of the veteran's service-connected 
disabilities, and thus are more appropriate for evaluating 
those disabilities, than Diagnostic Code 5255.

Under the rating schedule, limitation of extension of the 
thigh to 5 degrees is rated at 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2003).  In the March 1999 
examination, the limitation of motion of the veteran's right 
thigh was to -15 degrees, meeting the criteria for a 10 
percent rating under that code.  Limitation of flexion of the 
thigh is rated as compensable (10 percent or more) if the 
limitation is to 45 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2003).  The veteran's right thigh 
flexion of 110 degrees is not compensable under that code.  
If abduction of the thigh is limited such that motion is lost 
beyond 10 degrees, that limitation is rated at 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2003).  The 
veteran's limitation of right thigh abduction to 30 degrees 
is not compensable.

If adduction is limited such that the person cannot cross his 
legs, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2003).  The veteran's right thigh is 
limited to 0 degrees of adduction, or no adduction at all.  A 
10 percent rating is warranted for that limitation.  If 
rotation of the thigh is limited such that the affected leg 
cannot toe-out more than 15 degrees, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2003).  
The veteran has external rotation of his right leg to only 5 
degrees.  Thus, a 10 percent rating is warranted for that 
limitation as well.

No instability of the veteran's right knee was found on the 
most recent examination. The limitation of flexion of the 
knee to 110 degrees is not in itself compensable, as the 
rating schedule requires limitation to 45 degrees or less for 
a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).  The veteran has been found, however, to have 
arthritis in that knee.  Under the rating schedule, arthritis 
due to degeneration or trauma is rated based on limitation of 
motion of the affected joints.  If the limitation of motion 
of the joint is not compensable under the rating schedule, 
the arthritis is rated at 10 percent for each major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Therefore, the impairment of the veteran's right knee is 
consistent with a 10 percent rating for arthritis.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  The limitations of motion of the veteran's right 
lower extremity, however, affect motion in several different 
directions, and each type of limited motion is listed 
separately as compensable under the rating schedule.  

In sum, the veteran has right hip impairment manifested by 
compensable limitation of three types of motion of the right 
thigh, and arthritis with limitation of flexion of the right 
knee.  In this respect, the Board finds that the veteran 
meets the criteria for a 10 percent rating for limitation of 
external rotation of the right thigh, a 10 percent rating for 
limitation of extension of the right thigh, a 10 percent 
rating for limitation of adduction of the right thigh, and a 
10 percent rating for osteoarthritis of the right knee (i.e. 
due to pain plus some limitation of motion).  The combined 
rating for the veteran's service-connected residuals of 
healed fractures of the right hip and femur is 30 percent.  
See 38 C.F.R. § 4.25.  The combined rating is not derived by 
adding all four of the 10 percent ratings together, but by 
applying the separate 10 percent ratings to the combined 
rating table found at 38 C.F.R. § 4.25.  

The Board finds that in order to properly compensate all 
aspects of impairment of the right hip, thigh, and knee, a 30 
percent rating is assigned.  That rating takes into 
consideration and includes the veteran's impairment due to 
pain on motion.

It is noteworthy to mention that in the Board's August 2002 
decision, which has since been vacated, the combined rating 
for the service-connected residuals of healed fractures of 
the right hip and femur was miscalculated as 40 percent.

VA regulations at 38 C.F.R. § 3.321(b)(1), provide that, in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2003).  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Id.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is not precluded, however, from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran's right hip, thigh, and knee disability residual 
to fractures has not necessitated frequent periods of 
hospitalization.  The veteran has reported that his right leg 
impairment adversely affects his ability to work.  The Board 
finds that the occupational impact of the disability is 
contemplated by the rating schedule and adequately 
compensated by the 30 percent rating awarded here.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.




(CONTINUED ON NEXT PAGE)



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for limitation of external 
rotation of the right thigh, as a residual of healed 
fractures of the right hip and femur, is granted. 

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for limitation of extension of 
the right thigh, as a residual of healed fractures of the 
right hip and femur, is granted. 

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for limitation of adduction of 
the right thigh, as a residual of healed fractures of the 
right hip and femur, is granted.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for osteoarthritis of the right 
knee, as a residual of healed fractures of the right hip and 
femur, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



